      Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 1 of 11




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

Adeeba Gul Magsi and Muhammad
Ahmed Memon,


       Plaintiffs,


vs.


U.S. CITIZENSHIP AND                           No. _______________
IMMIGRATION SERVICES; TRACY
RENAUD, Acting Director, U.S.
Citizenship and Immigration Services;          COMPLAINT FOR WRIT OF
GREGORY A. RICHARDSON,                         MANDAMUS TO COMPEL
Director, Texas Service Center, U.S.           AGENCY ACTION
Citizenship and Immigration Services;
“OFFICER XM 0382”; DEPARTMENT
OF HOMELAND SECURITY; DAVID
PEKOSKE, Acting Secretary of the U.S.
Department of Homeland Security;
UNITED STATES OF AMERICA,


       Defendants



                            I.    INTRODUCTION
       1.     This is a civil action brought by Plaintiffs, Adeeba Gul Magsi and

Muhammad Ahmed Memon, a mother and son duo, to compel Defendants, officers

of the United States, to finalize the adjudication of their I-485, Application to




                                           1
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 2 of 11




Register Permanent Residence or Adjust Status (hereinafter referred to as “I-485

application” or “application”) originally filed on September 25, 2017.

      2.     Defendants have treated this case with gross negligence from the

beginning. After losing Plaintiffs’ case files permanently while in transit between

their two service centers, they repeatedly asked for resubmissions, two of which they

wrongfully rejected. And after more than three years, Defendants have yet to

adjudicate the applications. Adjudication of the applications is a nondiscretionary

ministerial duty owed to Plaintiffs. They have no other adequate remedy to obtain

that right other than by way of this complaint.

                                  II.   PARTIES

      3.     Plaintiff Adeeba Gul Magsi is the beneficiary of an I-140, Petition for

an Alien Worker, filed by her employer Ambassadors, LLC, based on which she

filed for her I-485 application for permanent residence in the U.S.

      4.     Plaintiff Muhammad Ahmed Memon is Plaintiff Magsi’s son and a

derivative beneficiary of the approved I-140 petition. He filed his I-485 application

at the same time as his mother.

      5.     Defendant U.S. Citizenship and Immigration Services (“USCIS”) is an

agency of the Department of Homeland Security and is responsible for overseeing

the adjudication of immigration benefits.




                                             2
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 3 of 11




      6.        Defendant Tracy Renaud is the Acting Director of USCIS, and is

responsible for USCIS’ policies, practices, and procedures, and oversees the USCIS

officer responsible for making the decisions at issue in this case. Ms. Renaud is sued

in her official capacity.

      7.        Defendant Gregory A. Richardson is the Director of the Texas Service

Center, one of the service centers of the USCIS that is responsible for processing

applications for adjustment of status. He is sued in his official capacity.

      8.        Defendant “Officer XM0382” is the USCIS Officer who has been

assigned this case and is responsible for processing the applications. Officer

XM0382 is sued in his official and individual capacity.

      9.        Defendant U.S. Department of Homeland Security (“DHS”) is a cabinet

department of the U.S. federal government responsible for immigration-related

services, enforcement, and investigations. DHS oversees USCIS and its

implementation of federal law and policy with respect to immigration benefit

applications.

      10.       Defendant David Pekoske is the Acting Secretary of the U.S.

Department of Homeland Security (“DHS”). He is sued in his official capacity.

                        III.   JURISDICTION AND VENUE

      11.       Jurisdiction of the Court is predicated upon 28 U.S.C. §§ 1331 and

1346(a)(2) in that the matter in controversy arises under the Constitution and laws


                                              3
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 4 of 11




of the United States, and the United States is a Defendant. This Court also has

jurisdiction over the present action under 5 U.S.C. § 701 et seq., the Administrative

Procedure Act; and 28 U.S.C. § 1361, regarding an action to compel an officer of

the United States to perform his or her duty.

      12.    Venue is proper in this District under 28 U.S.C. § 1391(e) because a

substantial part of the events giving rise to claim occurred in this District, and

Plaintiffs reside in Houston, Texas and no real property is involved in this action.

                         IV.   STATEMENT OF FACTS

      13.    Plaintiff Magsi is a 51-year-old woman, native and citizen of Pakistan,

who was legally admitted to the U.S. on or about Jun 3, 2017 on a tourist visa. Her

son, Muhammad Ahmed Memon, 21, is also a native and citizen of Pakistan who

came to the U.S. on a tourist visa on Jun 17, 2017.

      14.    Subsequently, a home healthcare service company, Ambassadors

Caregivers, filed a petition with the USCIS on Plaintiff Magsi’s behalf seeking to

hire her as a private duty caregiver. An application to adjust their status to a lawful

permanent resident was also filed concurrently with the petition on September 25,

2017. USCIS approved the petition on April 27, 2018. Exhibit A, Receipt Notice for

I-485 Applications; Notice of Approved I-140 Petition.

      15.    On Jun 8, 2018, Plaintiffs received a notice from the USCIS stating that

their case had been transferred from their Texas Service Center (“TSC”) to their


                                                4
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 5 of 11




National Benefits Center (“NBC”) in Lee’s Summit, Missouri, in order to “speed up

processing.” Exhibit B, Transfer Notices to National Benefits Center. A few months

later, on November 26, 2018, Plaintiffs received a letter from the USCIS Office of

Privacy alerting them that on or about June 22, 2017, a shipment containing their

immigration files had been lost by the United Parcel Service (UPS) while in transit

from the TSC to the NBC. Exhibit C, Letters from the Office of Privacy. However,

the letter did not contain any information on how her case would be handled going

forward or any instruction to re-submit the applications. Plaintiffs’ counsel wrote to

the Office of Privacy requesting more information about the lost file and inquiring

where to re-send the applications if need be. Exhibit D, Letter to the Office of

Privacy (December 5, 2018). There was no response from the USCIS to this letter.

      16.    Due to no further action by the USCIS on these applications, Plaintiffs’

counsels followed up with the TSC’s customer service email on January 2, 2019.

Exhibit E, Email to TSC. There was no response from the USCIS to this email.

      17.    As a corollary matter, on January 21, 2019, the USCIS completely

discontinued all service center email addresses and directed all customers to use its

“Contact Center” – a toll free number which failed to provide any assistance for

case-specific questions like the one that Plaintiffs presented. See Exhibit F, USCIS

Notice Regarding Case Assistance by Service Centers (Published Dec. 21, 2018).




                                             5
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 6 of 11




      18.    Having received no communication from the USCIS after it informed

Plaintiffs that their case files had been lost, Plaintiffs resorted to filing a complaint

with the Ombudsman’s Office on November 14, 2019. See Exhibit G, Ombudsman’s

Request and Confirmation of Submission.

      19.    Finally, more than two years since filing the I-485 applications, USCIS

sent a Request for Evidence (“RFE”) on December 4, 2019, informing Plaintiffs that

their lost applications had not been located, except for an electronic copy of the

forms and initial evidence. See Exhibit H, Request for Evidence – File Reconstruct.

The notice informed Plaintiffs that to reconstruct the files, they needed to resubmit

the supporting documents and evidence and provided specific instructions on how

to do so. Id. The notice specifically instructed Plaintiffs not to include any fees since

it had already been paid. Id. Plaintiffs immediately complied. See Exhibit I,

Response to RFE - File Reconstruct (Jan 16, 2020).

      20.    USCIS rejected the Plaintiffs’ response stating that no fee was included.

See Exhibit J, First Rejection Notice (Feb 10, 2020).

      21.    Plaintiffs re-filed the entire submission to the USCIS pointing to the

fact that it had erroneously rejected the filing and that it had instructed plaintiffs not

to include the fees. See Exhibit K, First Re-submission (Mar 11, 2020). USCIS failed

to respond to this resubmission for almost a month, issuing no receipt notices or any

other communication. Concerned that the files had been lost again, Plaintiffs


                                               6
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 7 of 11




submitted a service request on the USCIS website, explaining that the case had been

pending for almost three years and that no receipt notification had been received for

the re-submission of the documents. See Exhibit L, First Service Request (Apr 27,

2020). USCIS did not respond to this service request despite stating that a reply

would be sent by May 19, 2020. Id.

      22.    Finally, USCIS rejected the Plaintiff’s re-submission again for the

exact same reason as before for not including filing fees and Plaintiffs once again

resubmitted the requested documents. See Exhibit M, Second Re-submission (May

11, 2020). Plaintiffs immediately re-filed for the third time. Id.

      23.    To date, these applications remain pending. Since the initial filing, the

applications have now been pending for 1,220 days or more than 3 years and 4

months without adjudication or a reasonable timeframe for adjudication. The

average processing times as listed on the USCIS website for these types of I-485

applications is 12-31.5 months. See Exhibit N, USCIS Case Processing Timeline for

I-485 Applications at Texas Service Center.

      24.    Plaintiffs have made multiple service requests and have exhausted

every means of resolving this issue before seeking relief from this Court.

                       V.     FIRST CLAIM FOR RELIEF
            Mandamus to compel adjudication under 28 U.S.C. § 1361

      25.    Plaintiffs incorporate by reference paragraphs 1-24 above.


                                              7
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 8 of 11




       26.    28 U.S.C. § 1361 provides that district courts “shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or

employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.”

       27.    A mandamus plaintiff must demonstrate that: “(1) the plaintiff must

have a clear right to the relief, (2) the defendant must have a clear duty to act, and

(3) no other adequate remedy must be available.” Hadad v. Scharfen, 08-22608,

2009 U.S. Dist. LEXIS 26147, *2 (S.D. Fla. Mar 12, 2009) (citing Jones v.

Alexander, 609 F.2d 778, 781 (5th Cir. 1980)).

       28.    Plaintiffs in this case have a clear right to the adjudication of the I -485

applications. They paid the filing fee and filed the applications with all required

supporting documentation that demonstrated eligibility for the application. They

duly attended their biometrics appointments and responded in a timely manner to the

RFE sent by the USCIS. They have taken every step possible to provide the USCIS

all evidence necessary to adjudicate the applications. They have done so three times

while the USCIS lost their files and kept erroneously rejecting their submissions.

       29.    It has been more than three (3) years and Plaintiffs have been patiently

waiting for this case to be resolved. However, the USCIS has failed to act by

unreasonably delaying the applications. Plaintiffs are left with no other remedy.




                                               8
     Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 9 of 11




                     VI.   SECOND CLAIM FOR RELIEF
    Violation of Administrative Procedure Act, 5 U.S.C. §§ 555, 706, et seq.

      30.    Plaintiffs incorporate by reference paragraphs 1-29 above.

      31.    USCIS’s failure to adjudicate the Plaintiffs’ I-485 applications violates

the Administrative Procedure Act (“APA”), codified at 8 U.S.C. § 706. Section

706(1) states that a Court “shall compel an agency action unlawfully withheld or

unreasonably delayed.”

      32.    Additionally, the APA at 5 U.S.C. § 555(b) states, “With due regard for

the convenience and necessity of the parties or their representatives and within a

reasonable time, each agency shall proceed to conclude a matter presented to it.”

      33.    When read together, 8 U.S.C. § 706(1) and 5 U.S.C. § 555(b) give the

Plaintiffs “a right to have [their] application adjudicated within a reasonable time,

and … USCIS has a concomitant duty to ensure this happens.” Hadad, 2009 WL

654019, at *2. Deciding whether to grant or deny an application is a discrete action

that USCIS is required to take.” Id.

      34.    The government cannot by inaction abuse its authority by failing to

make a decision. Accardi v Shaughnessy, 347 U.S. 260 (1954). The USCIS has “a

non-discretionary duty to act on applications before it by processing them.” Miranda

v. Gonzales, No. 08-20682-CIV-HOEVELER (S.D.Fla. Aug. 25, 2008).

Furthermore, the USCIS does not have an unfettered discretion to put off deciding


                                             9
       Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 10 of 11




an application for an unreasonable amount of time. “Such discretion would strip

defendants’ duty of any meaning: The duty to act is no duty at all if the deadline is

eternity.” Saleem v. Keisler, 520 F.Supp.2d 1048, 1055 (W.D.WIS.2007) (citation

omitted). See also Aslam v. Mukasey, 531 F. Supp. 2d 736, 743 (E.D. Va. 2008)

(finding a nearly three-year delay in the adjudication of an adjustment application

unreasonable).

                            VII. PRAYER FOR RELIEF

        WHEREFORE, and in light of the foregoing, Plaintiff ZHAO and Plaintiff

ALPHA PLASTICS, INC. pray that the Court:

  i.    Assume jurisdiction over this matter;

 ii.    Compel Defendants to perform their duty or duties to complete processing of

        the I-485 applications filed by the Plaintiffs;

iii.    Grant an award of attorneys’ fees and costs under the Equal Access to Justice

        Act; and,

iv.     Grant Plaintiffs any other relief this court deems just and proper at law and in

        equity.

DATED: January 27, 2021                          Respectfully submitted,


                                                 /s/ Merina Shakya

                                                 Merina Shakya
                                                 Attorney-in-Charge
                                                 State Bar # 24089912

                                                10
Case 4:21-cv-00278 Document 1 Filed on 01/28/21 in TXSD Page 11 of 11




                                     SDT # 3206704
                                     Quan Law Group, PLLC
                                     5444 Westheimer Rd., Ste. 1700
                                     Houston, TX 77056
                                     Ph. 713-625-9200
                                     Fax. 713-625-9222


                                     /s/ Gordon J. Quan
                                     Gordon J. Quan
                                     Managing Attorney
                                     State Bar # 6422400
                                     SDT # 428346
                                     Quan Law Group, PLLC
                                     5444 Westheimer Rd., Ste. 1700
                                     Houston, TX 77056
                                     Ph. 713-625-9200
                                     Fax. 713-625-9222




                                    11
